DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the request for reconsideration filed on September 3, 2021.  Claims 1-12 are pending.  Claims 1 and 12 are independent.

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive. 
Applicant’s representative asserts that Kerns fails to disclose the “only one” feature of claim 1 because Kerns does not disclose the only one spot/point of interest is selected and because Kerns uses the plural term “point of interest”.  According to Applicant’s representative, it is clear from Kern’s illustrative example beginning on col. 12, line 35 that a traveler is always alerted to a different point of interest whenever a traveler is within the boundary of any point of interest and therefore, a traveler would be alerted to two points of interest if a traveler is within two boundaries. 
Applicant’s representative also asserts that Kerns selects a point of interest based on a traveler's proximity to that particular point of interest and not based on an entry to the boundary for Sable Island (i.e., the alleged "region" as noted above). Kerns thus fails to disclose the "only one of the spots being selected ... based on a position of an entry spot to the region" feature of claim 1. As noted above, Sable Island cannot be one of the recited spots because Sable Island is used to define the alleged region. 
Kerns discloses as the traveler moves up Interstate 95, they eventually come within the radius of proximity of Sable Island at point “F” Where the preference of the user has been to set the radius to a relative large value.  After the traveler has been given the option to make a selection and either hear a narration, be guided to the point of interest. He or she may also be then alerted to the presence of other points of interest along the way. (See col. 13, lines 35-41.).  As illustrated in Figure 2, there are a plurality of spots that are included in the region (see spot Bridgewater Cavern and spot Sable Island).  The traveler at point “F” is provided guidance information to Sable Island based on their position entry into the region (e.g., boundary around Sable Island) at point “F”.  Therefore, it is disclosed that Sable Island is selected once the traveler position entry is at point “F”.  Although different point of interest are alerted, the reference discloses that the traveler is alerted to the presence of other points of interest along the way.  Examiner’s interpretation “to be alerted along the way” is when the traveler further moves up Interstate 95 as described in lines 51-55 of column 13.  Accordingly, Kern discloses to provide on the display, when there are a plurality of the spots are included in the region, guidance on the guidance information associated with only one of the spots, the only one of the spots being selected from the plurality of the spots in the region by the processor based on a position of an entry spot to the region.
With respect to Kerns selecting a point of interest based on a traveler's proximity to that particular point of interest, as asserted by the Examiner.  The proximity as described in Kern is the radius of proximity (i.e., boundary) which is represented by dotted circle surrounding each location associated with points of interests.  Bridgewater Cavern, as described in the reference may have been based on categorization of points of interest for the user.  Regardless if other spots in the boundaries do not suit a travelers categorization point of interest, there are still a plurality of point of interested in the radius of proximity, and once the traveler has a position of entry near the radius of proximity at point “F”, the one point of interest, Sable Island, is selected in order for the traveler to choose narration or be guided to Sable Island. 


Claim Rejections - 35 USC § 102
Claims 1, 2, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerns (US 7647166 B1).
Regarding claim 1, Kerns teaches a region guidance system comprising: a position sensor (see Kerns column 3, line 59 thru column 4, line 32 and column 8, lines 1-19 regarding a navigation system that is configured to obtain a position of a user of the system using GPS); a display (see Kerns column 8, lines 26-32 regarding the navigation system comprising a display); and a processor (see Kerns column 8, lines 20-32 regarding the system comprising a CPU) programmed to: determine via the position sensor whether a single region whose boundary has been defined has been approached (see Kerns figure 2 and column 12, lines 37-40.  See also column 13, lines 35-50 which teaches that the system is configured to detect when the user of the navigation system (i.e. traveler) approaches, at point F, a boundary defined by a radius around ‘Sable Island’); obtain at least one spot in the region with which guidance information is associated after the processor determines that the region has been approached (see Kerns figure 2 and column 13, lines 35-50 where, when the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’); and provide on the display, when a plurality of the spots are included in the region, guidance on the guidance information associated with only one of the spots, the only one of the spots being selected from the plurality of the spots in the region by the processor based on a position of an entry spot to the region (see Kerns figure 2; column 13, lines 35-50; and column 13, lines 60-67.  When the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’.  As seen in figure 2, the boundary around ‘Sable Island’ contains a plurality of spots: ‘Sable Island’ and ‘Bridgewater Canyon’.  Only the ‘Sable Island’ spot is selected when the boundary is approached.  See also column 9, lines 46-63 where the guidance to a spot, such as ‘Sable Island’ can comprise displayed directions).
Regarding claim 2, Kerns does not explicitly teach where the only one of the spots is closest to the position of the entry spot to the region.
However, it is noted by the Examiner that the claim does not require that the selection of the spot is based on the spot being closest to the position of the entry spot to the region.  Rather, the claim merely recites providing guidance to a spot that is closest to the position of the entry spot to the region.  As shown by the cited portions of Kerns used in the rejection of claim 1, guidance is provided to only Sable Island, and not Bridgewater Canyon, when the traveler approaches the boundary for Sable Island.  In instances where a primary spot is closer to the traveler approaching the boundary than a secondary spot within the boundary, the system in Kerns would still operate to provide guidance to the primary spot, which would be the spot closest to the position of the entry spot to the region.
Regarding claim 10, Kerns teaches where the processor is programmed to provide, when there are the plurality of spots in the region, guidance on: guidance information associated with only one of the spots selected based on the position of the entry spot to the region; and region guidance information associated with the entire region (see the rejection of claim 1 wherein only guidance information to ‘Sable Island’ is provided, as opposed to guidance information to ‘Bridgewater Canyon’.  With regard to region guidance information associated with the entire region, see further column 13, lines 34-50 where the traveler, on the way to ‘Sable Island’ can be alerted to other points of interest along the way.  See also figure 2 and column 13, lines 24-33 where guidance information for a spot can encompass a large region, such as the city of Portland).  
Regarding claim 11, Kerns teaches where the guidance information indicates an event other than an administrative district name, the event symbolizing the spot; and the region guidance information indicates an administrative district name of the region (see Kerns column 13, lines 34-50.  The guidance information for Sable Island can include both the administrative district name ‘Sable Island’ as well as historical facts/events about Sable Island.  See also column 13, lines 24-33 regarding another example of providing guidance for the city of Portland, the guidance including the administrative name ‘Portland’ and historical facts/events about Portland).
Regarding claim 12, the claim is directed toward a computer-readable storage medium storing a computer-readable region guidance program causing a computer to perform functions that would be performed by the system as claimed in claim 1.  The cited portions of Kerns used in the rejection of claim 1 teach where the functionality is provided by a computer, which would require the claimed computer readable-readable storage medium.  Therefore, claim 12 is rejected under the same rationale as used in the rejection of claim 1.  

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661